[Cite as BT Property, L.L.C. v. Franklin Cty. Bd. of Revision, 2017-Ohio-2769.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



BT Property LLC,                                        :

                 Appellant/Cross-Appellee,              :
                                                                           No. 16AP-449
v.                                                      :                (BTA No. 2015-308)
                                                                           No. 16AP-450
Franklin County Board of Revision et al.,               :                (BTA No. 2015-225)
                                                                           No. 16AP-451
                 Appellee/Cross-Appellee,               :                (BTA No. 2015-309)
                                                                           No. 16AP-452
Board of Education of the Hamilton Local                :                (BTA No. 2015-310)
School District,
                                                        :           (REGULAR CALENDAR)
                 Appellee/Cross-Appellant.
                                                        :



                                          D E C I S I O N

                                       Rendered on May 11, 2017


                 On brief: Stephen Swaim, for appellant. Argued: Stephen
                 Swaim.

                 On brief: Rich & Gillis Law Group, LLC, Mark H. Gillis, and
                 Kimberly G. Allison, for cross-appellant. Argued: Kimberly
                 G. Allison.

                              APPEALS from the Board of Tax Appeals
SADLER, J.
        {¶ 1} Appellant/cross-appellee, BT Property, LLC ("BT Property"), appeals a
decision of the Board of Tax Appeals ("BTA") determining the value of four properties for
tax years 2012, 2013, and 2014. Appellee Board of Education of the Hamilton Local
Schools ("school board") submits a cross-appeal challenging only the BTA's determination
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                              2


of square footage of the main truck terminal located on one of the subject properties. For
the following reasons, we affirm the BTA's decision.
I. FACTS AND PROCEDURAL HISTORY
       {¶ 2} This case concerns the tax valuation of an owner-occupied industrial
property comprised of four parcels in the city of Obetz, which is located within Franklin
County and the Hamilton Local School District. The parties reference these parcels within
the context of three "sites." Site 1 consists of parcel numbers 152-000716 and 152-
000717, together forming approximately 28.6 acres. Both parcels on Site 1 are zoned PID
(planned industrial district).
       {¶ 3} A truck terminal facility sits on Site 1. The truck terminal facility was
constructed in 1972 to serve as a United Postal Service ("UPS") sorting facility; UPS
continues to use the facility for this purpose. The structure of the truck terminal facility is
comprised of one large room with 96 to 129 exterior door openings each raised
approximately three feet from the ground, an internal truck repair area, employee
common spaces, and office areas located at the perimeter of the building. The facility has
a clear ceiling height of approximately 19 to 20 feet, and the non-office areas of the facility
are heated but not cooled. The floor of the main room of the facility is roughly at ground
level and is the same level as the exterior area where trucks park to unload or load cargo.
Functionally, a truck backs up against the wall underneath a door opening, and a raised
conveyer system on the interior side of the wall is used to distribute the truck's cargo.
       {¶ 4} Additional improvements on Site 1 include a truck wash-tunnel building, an
air containerization building, and a guard house. At the northeast corner of Site 1, BT
Property expressly granted the city of Columbus a perpetual easement for the purpose of a
sewage pumping station. The easement is improved with a brick pumping station and
wire fencing. According to the deed of easement, BT Property "retains the right to use the
subject real property for all purposes which do not in any way impair the [city's] use or
interfere with the * * * 'improvement' or access thereto." (Hatcher Appraisal at 57.)
       {¶ 5} Site 2, also zoned PID, equates to parcel number 152-001441, a roughly 10-
acre plot used for parking and agriculture. Site 3, an unimproved property of
approximately 11 acres, equates to parcel number 152-001442 and is zoned PCD (planned
commercial district).
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                             3


       {¶ 6} In an original assessment for the tax year 2012, the Franklin County Auditor
valued the four parcels, in total, at a "true value[]" of $6,645,100. (BTA Decision at 2.)
Broken down by parcel, the auditor valued parcel number 152-000716 at $2,450,900,
parcel number 152-000717 at $3,529,100, parcel number 152-001441 at $398,300, and
parcel number 152-001442 at $266,800. BT Property filed a tax year 2012 complaint
with the Franklin County Board of Revision ("BOR") requesting a reduction in value for
the four parcels. The school board filed a counter-complaint in support of the auditor's
value. After a hearing, the BOR retained the auditor's value for tax years 2012, 2013, and
2014 for each parcel.
       {¶ 7} BT Property appealed the BOR's decisions on each parcel to the BTA, and
the BTA consolidated the appeals. At the BTA hearing, BT Property submitted the
testimony and appraisal report of David Hatcher, and the school board submitted the
testimony and appraisal report of Thomas Sprout.
       {¶ 8} Hatcher testified to using a sales comparison approach and an income
approach to value Site 1. Hatcher did not use a cost approach because of the age of the
building and resultant difficulties in determining depreciation. According to Hatcher, the
highest and best use of the property, as improved, is "industrial." (Nov. 16, 2015 Tr. at
39.) Hatcher characterized the main building, with its doors shut and personal property
removed, as basically a warehouse. Hatcher noted that most warehouses have some sort
of truck docks and that if the walls underneath the door openings were removed, trucks
could drive into the warehouse. However, Hatcher also testified that the building "doesn't
even meet the good qualifications of a warehouse because the clear height, the ceiling
height, is only 19 foot," while modern warehouse and distribution centers have ceiling
height "up in that 22, * * * clear up to 42 foot high" range. (Tr. at 13.) Hatcher agreed that
if the ground level of the warehouse floor was raised to accommodate typical types of
docks with fork lift access to truck cargo, the clear height of the building would be further
reduced to 15 or 16 feet. Hatcher differentiated the building from a regular truck facility
because of the lack of typical docks and the shape of the main building, which is not as
narrow as truck docking facilities.
       {¶ 9} Due to his characterization of the property, Hatcher predominately used
warehouse sales comparables to value the property under the sales comparison approach
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                               4


and used all warehouse distribution facilities to determine value under the income
approach.    Based on the income approach with support from the sales comparison
approach, Hatcher arrived at $2,900,000 as the value for Site 1 for 2012, 2013, and 2014.
To arrive at this value, Hatcher used 151,379 as the square footage of the main facility, a
number that he testified to obtaining from the owner of the property and that was the
auditor's number. He did not confirm with the owner that the auditor's number was
correct. Furthermore, Hatcher valued both Sites 2 and 3 at $420,000 for all three years
based solely on a sales comparison approach.
       {¶ 10} In contrast, according to Sprout, the highest and best use of the property, as
improved, is the "present improvements" and found that the main facility on Site 1
constituted a "special use type of property." (Sprout Appraisal at 35; Tr. at 67.) As such,
Sprout utilized the cost approach and the sales approach to value the property. Sprout did
not use the income approach because truck terminals are typically owner-occupied and
because aspects of the facility at issue would not provide an accurate indication of value
under the income approach.
       {¶ 11} Sprout testified that a truck terminal is a specific asset type defined as a
loading dock facility allowing truck freight operators to redistribute loads of their truck
fleets at an intermediate transfer point whereas a traditional warehouse is a large building
where raw materials or manufactured goods may be stored before their export or
distribution for sale. In Sprout's opinion, the facility is a special use type of truck terminal
in that it was specifically built for UPS to distribute their packages, including designing a
docking system and doors to accommodate their conveyor belt package transport system
and a central area bigger than typical truck terminals to accommodate both a large
number of delivery people and sorting bins as well as an internal truck repair area. Sprout
did not believe that warehouses were sufficiently comparable to the subject property to
provide a credible analysis. Sprout added value for the separate car wash building and the
air containerization building but not the guard house.
       {¶ 12} Under the cost approach analysis, Sprout added the vacant value of the land
based on a market analysis of comparable sales to the depreciated value of the
improvements present on the site to arrive at a value for Site 1 of $5,020,000 for 2012 and
2013 and $5,600,000 for 2014. Sprout also valued the property under the sales approach.
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                          5


Due to his characterization of the property, Sprout predominately used truck terminal
sales as comparables.      Sprout reconciled the valuations under the cost and sales
approaches to value Site 1 at $5,050,000 for 2012 and 2013 and $5,600,000 for 2014,
and valued Site 2 at $534,600 and Site 3 at $366,800 for all three years.
       {¶ 13} Regarding the square footage numbers he utilized in arriving at value,
Sprout testified that the property owner provided him with the numbers. He added the
166,961 square footage of the main building to 23,642 square feet for the car wash and
2,450 square feet for the air containerization building.      Sprout agreed there was a
discrepancy in the car wash number and agreed that reducing the acreage for certain
public road easements is appropriate. Sprout disagreed that the acreage on Site 1 should
be reduced for the easement granted to the city of Columbus, even considering the
building and fencing. Sprout noted that he did not receive anything from the property
owner indicating they would not be able to use the property and noted that the easement
was likely "helping out the UPS situation." (Tr. at 95.)
       {¶ 14} The BTA determined that Sprout's appraisal report constituted competent
and probative evidence on which it could rely and found that Sprout's appraisal more
accurately reflects the value of the subject property. Based on the appraisal evidence and
testimony of both appraisers, the BTA agreed with Sprout's special use property finding
and found that a cost approach, supported by the sales approach and his testimony before
the board, reflected the true value of the property in this case. Ultimately, the BTA found
Sprout's conclusions of value under the cost approach to be reliable indications of value
on which the BTA may rely, with two exceptions: the acreage number utilized and the
square footage number utilized.
       {¶ 15} Regarding acreage, the BTA reduced the acreage to account for right-a-
ways, which Hatcher's acreage numbers reflected and to which Sprout agreed were
appropriate. However, the BTA refused to further reduce the acreage of Site 1 based on
the permanent easement granted to the city of Columbus for the purpose of a sewage
pumping station. The BTA noted that Sprout disagreed with such a reduction and, based
on the BTA's own review of the record, found that Hatcher failed to provide probative
evidence that the easement results in a diminution of value of the property.
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                            6


         {¶ 16} Regarding square footage, the BTA noted discrepancies between Hatcher's
and Sprout's cited numbers.       Hatcher assigned 151,379 square feet for the trucking
structure, 132 square feet for the truck wash, and omitted the air containerization
building. Sprout assigned 166,961 square feet to the trucking structure, 23,642 square
feet to the truck wash, and 2,450 square feet to the air containerization building. The BTA
decision states that both Hatcher and Sprout testified to obtaining the square footage
from the property owner, that Hatcher admitted to misstating the square footage of the
truck wash, and that Sprout admitted his trucking structure number was identified as an
"extraordinary assumption in his report," conceded that his truck wash number was
incorrect, and agreed that 3,750 was a more appropriate number. (BTA Decision at 6.)
"Based upon the foregoing, county property record cards, and testimony from both Mr.
Hatcher and Mr. Sprout," the BTA found the appropriate square footages to be 151,379 for
the primary trucking improvement, 3,750 square feet for the truck wash, and 2,450
square feet for the air containerization building. (BTA Decision at 6.) The BTA adjusted
the value of Site 1 as a result of altering the square footage used in Sprout's cost approach
model.
         {¶ 17} The BTA ultimately determined the year 2012 true value for parcel number
152-000716 to be $1,756,300, parcel number 152-000717 to be $2,528,920, parcel
number 152-001441 to be $495,400, and parcel number 152-001442 to be $367,850. For
the year 2013, the BTA valued parcel number 152-000716 at $1,731,350, parcel number
152-000717 at $2,493,010, parcel number 152-001441 at $495,400, and parcel number
152-001442 at $367,850. Regarding the year 2014, the BTA concluded that the BOR
exceeded its jurisdiction in issuing a decision determining the value for 2014 when that
was still an "open" year subject to challenge by a complaint and ordered the BOR to vacate
its decision on 2014. (BTA Decision at 2.)
         {¶ 18} BT Property filed a timely appeal to this court, and the school board filed a
timely cross-appeal regarding the BTA's finding of the main truck terminal's footage.
II. ASSIGNMENTS OF ERROR
         {¶ 19} In its appeal, BT Property presents six assignments of error:
                [1.] The decision of the Board of Tax Appeals is unreasonable,
                erroneous, unlawful for the reason that the decision is
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                         7


             contrary to the weight of the evidence presented to the Board
             of Tax Appeals.

             [2.] The decision of the Board of Tax Appeals is unreasonable,
             erroneous, and unlawful and contrary to the law for the
             reason that the Board of Tax Appeals improperly failed to
             consider all of the evidence presented.

             [3.] The Board of Tax Appeals abused its discretion and acted
             unreasonably, unlawfully and arbitrarily in determining the
             value of the subject property by disregarding the Appraisal
             evidence of the taxpayer/Appellant herein.

             [4.] The Board of Tax Appeals abused its discretion and acted
             unreasonably, unlawfully and arbitrarily in concluding that a
             typical internally open building structure was a "Special Use
             Property" because of the personal property equipment utilized
             by taxpayer's business operations that were contained within
             it.

             [5.] The Board of Tax Appeals abused its discretion and acted
             unreasonably, unlawfully and arbitrarily by not deducting the
             value of land that had a permanent easement on it to the City
             of Columbus for a sewage pumping station, which involved a
             physical structure above ground on the property which had
             been built and was owned by the City of Columbus as a
             sewage pumping station and that the City of Columbus had
             fenced off with barbed wire fencing pursuant to their
             easement.

             [6.] The Board of Tax Appeals abused its discretion and acted
             unreasonably, unlawfully, and arbitrarily by ignoring the
             Board of Revision's Decision for Tax Year 2014 and failing to
             determine a value for that Tax Year in it's Decision.

      {¶ 20} In its cross-appeal, the school board presents one assignment of error:
              The Board of Tax Appeals abused its discretion in
              determining the square footage of the subject's main truck
              terminal to be 151,379.

III. STANDARD OF REVIEW
      {¶ 21} The Supreme Court of Ohio recently set forth the applicable standard of
review in Bd. of Edn. of the Westerville City Schools v. Franklin Cty Bd. of Revision, 146
Ohio St.3d 412, 2016-Ohio-1506, as follows:
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                  8


             "In reviewing a decision of the BTA, we do not sit as 'a super
             BTA or a trier of fact de novo.' " RNG Properties, Ltd. v.
             Summit Cty. Bd. of Revision, 140 Ohio St.3d 455, 2014-Ohio-
             4036, 19 N.E.3d 906, ¶ 18, quoting EOP-BP Tower, L.L.C. v.
             Cuyahoga Cty. Bd. of Revision, 106 Ohio St. 3d 1, 2005-
             Ohio-3096, 829 N.E.2d 686, ¶ 17. To be sure, this court "will
             not hesitate to reverse a BTA decision that is based on an
             incorrect legal conclusion." Gahanna-Jefferson Local School
             Dist. Bd. of Edn. v. Zaino, 93 Ohio St.3d 231, 232, 2001-
             Ohio-1335, 754 N.E.2d 789 (2001). However, the BTA's
             factual findings are entitled to deference as long as they are
             supported by "reliable and probative" evidence in the record.
             Am. Natl. Can Co. v. Tracy, 72 Ohio St.3d 150, 152, 1995
             Ohio 42, 648 N.E.2d 483 (1995). We "will not disturb" a
             valuation determination by the BTA "unless it affirmatively
             appears from the record that such decision is unreasonable or
             unlawful." Cuyahoga Cty. Bd. of Revision v. Fodor, 15 Ohio
             St.2d 52, 239 N.E.2d 25 (1968), syllabus.

             Perhaps most significant in this context is this court's
             recognition of HN2 the BTA's "wide discretion in
             determining the weight to be given to the evidence and the
             credibility of the witnesses that come before it." EOP-BP
             Tower at ¶ 9. Indeed, "[a]bsent a showing of an abuse of
             discretion," such determinations by the BTA "will not be
             reversed by this court," id. at ¶ 14, and a claimed abuse of
             discretion requires a showing that the BTA's " 'attitude is
             unreasonable, arbitrary or unconscionable,' " J.M. Smucker,
             L.L.C. v. Levin, 113 Ohio St.3d 337, 2007-Ohio-2073, 865
             N.E.2d 866, ¶ 16, quoting Strongsville Bd. of Edn. v. Zaino,
             92 Ohio St.3d 488, 490, 2001-Ohio-1269, 751 N.E.2d 996
             (2001).

             "When cases are appealed from a board of revision to the
             BTA, the burden of proof is on the appellant, whether it be a
             taxpayer or a board of education, to prove its right to an
             increase or decrease from the value determined by the board
             of revision." Columbus City School Dist. Bd. of Edn. v.
             Franklin Cty. Bd. of Revision, 90 Ohio St.3d 564, 566, 2001-
             Ohio-16, 740 N.E.2d 276 (2001). In order to prevail before
             the BTA, the appellant "must present competent and
             probative evidence * * *; it is not entitled to a reduction or an
             increase in valuation merely because no evidence is
             presented against its claim." Id. If the parties present
             competing appraisals at the BTA, "[t]he weighing of evidence
             and the assessment of credibility as regards both of the
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                            9


                  appraisals are the statutory job of the BTA," and that body "is
                  vested with wide discretion" in carrying out that function.
                  EOP-BP Tower at ¶ 9.

Id. at ¶ 26-28.
IV. BT PROPERTY'S APPEAL
       A. First, Second, Third, and Fourth Assignments of Error
       {¶ 22} As indicated by BT Property in its brief, the first four assignments of error
are interrelated and ultimately concern one central issue: whether the BTA was correct in
its "special use property" conclusion. (BT Property's Brief at v, 11.) As such, we will
address these assignments of error together.
       {¶ 23} As a general rule, land in Ohio should be taxed based on market exchange
valuation—the amount for which that property would sell on an open market by a willing
seller to a willing buyer—rather than the current use value or the property. Rite Aid of
Ohio, Inc. v. Washington Cty. Bd. of Revision, 146 Ohio St.3d 173, 2016-Ohio-371, ¶ 24-
28. Because a valuation method based on the current or present use of the property
"excludes, among other factors, location and speculative value which comprise market
value" in violation of Article XII, Section 2 of the Ohio Constitution, ordinarily a present-
use method cannot be made the basis for valuation of real property for tax assessment
purposes. State ex rel. Park Invest. Co. v. Bd. of Tax Appeals, 32 Ohio St.2d 28, 33
(1972); Section 2, Article XII, Ohio Constitution.
       {¶ 24} An exception to this general rule exists under the "special purpose" property
doctrine. Rite Aid at ¶ 28-29. "Under this doctrine, a property's use may form the basis of
the property's value if it is ' "special purpose" in nature,' meaning that it was built for a
unique purpose, is in good condition, and is being used for that purpose—both presently
and for the foreseeable future." Johnston Coca-Cola Bottling Co. v. Hamilton Cty. Bd. of
Revision, __ Ohio St.3d __, 2017-Ohio-870, ¶ 17 (slip opinion), quoting Rite Aid at ¶ 29,
citing Dinner Bell Meats, Inc. v. Cuyahoga Cty. Bd. of Revision, 12 Ohio St.3d 270, 271
(1984) (holding that Article XII, Section 2 of the Ohio Constitution "does not prohibit
altogether any consideration of the present use of a property").
       {¶ 25} BT Property first argues that the BTA erred by determining the main
building was a special use property "because of the personal property equipment utilized
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                             10


by [BT Property's] business operations that were contained within it." (Appellant's Brief
at v.) This characterization of the BTA special use property finding is incorrect. The BTA
noted that it is undisputed that the structure has and continues to be operated for the
purpose it was built and that "[t]here is no evidence tending to indicate that the subject's
use would change." (BTA Decision at 4.) Moreover, BTA's finding in this regard is
expressly based on the appraisal and testimonial opinion of both appraisers. Sprout
concluded that the facility is a special use type of truck terminal because the physical
structure was specifically built for UPS to distribute their packages, including the docking
system and doors, a large central area bigger than typical truck terminals, and an internal
truck repair area. Sprout did not form his opinion from the personal property of the
business per se but, rather, how the structure itself was built to accommodate special
business needs in a way that differentiated this building from other typical truck
terminals. Hatcher agreed that the design of this facility is different than other truck
terminals. Based on the above, we disagree with appellant's contention that the BTA
decision was improperly based on the personal property utilized within the business.
       {¶ 26} Next, BT Property argues that Dinner Bell Meats is distinguishable because
both appraisers in Dinner Bell Meats agreed that the property was distinct enough to
constitute a special use property. We find nothing in Dinner Bell Meats or subsequent
law that requires both appraisers to agree on a special use property designation. See, e.g.,
Johnson at ¶ 17; Rite Aid at ¶ 29. As such, we disagree with appellant's argument and find
that appellant has not demonstrated an error occurred on this point.
       {¶ 27} Lastly, BT Property argues that the facility fails to qualify as a special use
property under various professional appraisal definitions because it would require no
extra expense to convert the facility to warehouse use and that the structure instead is
consistent with a typical open warehouse. This argument lacks merit.
       {¶ 28} Here, although Hatcher discussed that a business could shut the doors and
remove personal property to turn the subject building into a warehouse, he also discussed
that most warehouses have some docks and that the docks here did not allow for forklift
access. Hatcher acknowledged that the building does not meet a good qualification of a
warehouse due to the low ceiling heights, and Sprout opined that warehouses were not
sufficiently comparable to the facility. Based on this record, the cost to convert the facility
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                           11


into a warehouse is not evident. As such, BT Property has not met its burden in proving
an error on appeal in this regard.
       {¶ 29} Moreover, to the extent BT Property is asking us to reweigh the evidence to
determine that the facility is akin to a warehouse, rather than a special use trucking
facility, and to ultimately choose Hatcher's opinion over Sprout's opinion, we decline to
do so. " 'The weighing of evidence and the assessment of credibility as regards both of the
appraisals are the statutory job of the BTA.' " Lutheran Social Servs. of Cent. Ohio Village
Housing, Inc. v. Franklin Cty. Bd. of Revision, __ Ohio St.3d __, 2017-Ohio-900, ¶ 17,
quoting EOP-BP Tower, L.L.C. v. Cuyahoga Cty. Bd. of Revision, 106 Ohio St.3d 1, 2005-
Ohio-3096, ¶ 9. Meijer Stores L.P. v. Franklin Cty. Bd. of Revision, 122 Ohio St.3d 447,
2009-Ohio-3479, ¶ 20 ("[D]etermining the probative value of an appraiser's testimony
lies within the competence of the BTA."). We find no legal error that would make BTA's
reliance on Sprout's opinion inappropriate as a matter of law in this case and find no
other indication that the BTA otherwise abused its discretion in weighing the evidence or
assessing the credibility of the witnesses. As such, we defer to the BTA's adoption of
Sprout's opinion. Id.; Lutheran Social Servs. at ¶ 18.
       {¶ 30} Doing so does not lead to a slippery slope whereby "EVERY warehouse and
industrial building out there a 'special-purpose' building if they are still being used by
their original building or tenant." (Emphasis sic.) (BT Property's Brief at 18.) Whether a
particular building meets the legal definition of "special purpose" depends on the specific
facts of the case at hand and, many times, the credibility of the appraisers' opinions on the
subject. See, e.g., Meijer Stores at ¶ 24-28; Rite Aid at ¶ 38-42.
       {¶ 31} Considering all the above, we conclude the BTA did not base its decision on
an incorrect legal conclusion and do not find that the record here affirmatively shows that
the BTA decision is unreasonable or unlawful. As such, we will not disturb the decision of
the BTA on appeal. Bd. of Edn. of the Westerville City Schools at ¶ 26-28.
       {¶ 32} Accordingly, BT Property's first, second, third, and fourth assignments of
error are overruled.
       B. Fifth Assignment of Error
       {¶ 33} Under the fifth assignment of error, BT Property contends that the BTA
abused its discretion by not deducting the value of land subject to a permanent easement
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                           12


to the city of Columbus. Specifically, BT Property argues that the BTA decision erred in
ruling that the easement here, which includes a structure, equipment, and fencing on it,
did not restrict in any way the taxpayer's use of that property.
       {¶ 34} As previously stated, the BTA's factual findings are entitled to deference as
long as they are supported by reliable and probative evidence in the record. Id. at ¶ 26. At
the same time, the burden of proof is on the appellant to prove its right to a decrease from
the value determined by the BOR, and the burden of affirmatively demonstrating error on
appeal likewise rests with the appellant. Id. at ¶ 28; Watkins v. Holderman, 10th Dist.
No. 11AP-491, 2012-Ohio-1707, ¶ 11; App.R. 9 and 16(A)(7).
       {¶ 35} Here, the record contains photographs of the structure and fencing on the
easement, as well as the deed of easement which expressly allows BT Property "the right
to use the subject real property for all purposes which do not in any way impair the [city's]
use or interfere with the * * * 'improvement' or access thereto." (Hatcher Appraisal at 57.)
In short, whether BT Property may use this property is unclear on this record.
       {¶ 36} Furthermore, the assignment of error addresses only one of the BTA's
reasons for denying the reduction: Sprout's contention that he did not receive information
that BT Property would not be able to use that property. The BTA based its conclusion on
more than the issue of use. The BTA cited Sprout's testimony disagreeing with such a
reduction, Hatcher's failure to provide probative evidence that the easement would result
in a diminution in value, and BTA case law holding that easements are considered a part
of the real property and are not usually themselves valued. Beyond citing the
photographic evidence of the structure and fencing, BT Property does not provide an
argument or case law as to why the BTA's full analysis is in error. Therefore, considering
that BT Property had the burden to prove its right to a decrease from the value
determined by the BOR, the BTA did not abuse its discretion on this point, and BT
Property has not otherwise demonstrated error on appeal.
       {¶ 37} Accordingly, BT Property's fifth assignment of error is overruled.
       C. Sixth Assignment of Error
       {¶ 38} Under the sixth assignment of error, BT Property contends that the BTA
abused its discretion by ignoring the BOR's decision for the Tax Year 2014 and failing to
determine a value for that tax year in its decision. However, BT Property states in its
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                            13


appellate brief that because it "has no horse involved in this issue," it will "not be writing
anything in this brief about the BTA's Decision to dismiss that part of this case" but notes
that the parties need clarification as to whether the dismissal was proper so that they
know how to proceed. (BT Property's Brief at 22.)
       {¶ 39} Pursuant to App.R. 16(A)(7), "[t]he appellant shall include in its brief, under
the headings and in the order indicated, all of the following: * * * [a]n argument
containing the contentions of the appellant with respect to each assignment of error
presented for review and the reasons in support of the contentions, with citations to the
authorities, statutes, and parts of the record on which appellant relies." (Emphasis
added.) Here, we find BT Property's brief fails to provide any argument or legal support
as provided in App.R. 16(A)(7). Abraham v. BP Exploration & Oil, Inc., 149 Ohio App.3d
471, 2002-Ohio-4392, ¶ 32 (10th Dist.) ("It is not the duty of this court to search the
record for evidence to support an appellant's argument as to alleged error."); Watkins at ¶
11; App.R. 9 and 16(A)(7).
       {¶ 40} Accordingly, BT Property's sixth assignment of error is overruled.
V.   SCHOOL BOARD'S CROSS-APPEAL
       A. Assignment of Error
       {¶ 41} Under its sole assignment of error, the school board asserts that the BTA
abused its discretion in determining the square footage of the truck terminal to be
151,379. The school board specifically asserts that the BTA incorrectly stated the property
owner as the source of Hatcher's square footage figure when he later testified that he
relied on the county auditor's square footage figure and asserts that the square footage
given by the property owner to Sprout is "clearly a more reliable indicator of square
footage of the truck terminal that the square footages contained in the County records and
unconfirmed by the property owner." (School Board's Brief at 20-21.)
       {¶ 42} Here, Sprout testified that the truck terminal was 166,691 square feet, a
number that Sprout testified to obtaining from the property owner. Hatcher utilized
151,379 as the square footage of the truck terminal and testified as follows regarding his
source:
              Q. * * * How did you arrive at the square footage for the
              subject property?
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                         14


              A. I was given a list by the property owners. It was like an
              inventory of all the equipment and everything that was in the
              building.

              Q. What about the square footage of the building?

              ***

              Q. * * * How did you arrive at your square footage?

              A. What the owners told me.

              Q. So you went with the Auditor's value?

              A. Yes.

              ***

              Q. Did you ask the property owner if the Auditor's values
              were correct?

              A. Well, they're the ones that built it and that was on their
              specs. It's a very, very hard building to measure because there
              are portable truck docks that they can move in and out and it
              was impossible to properly measure it.

              Q. But did you ask the property owner if the Auditor's
              numbers were correct?

              A. No, I didn't.

(Tr. at 36-37.)
       {¶ 43} In our view, Hatcher testified that the property owner was the source of his
square footage number of the truck terminal, which was the same number used by the
auditor. Thus, contrary to the school board's position, the BTA's decision does not
erroneously state the source of Hatcher's information.
       {¶ 44} Furthermore, the BTA did not base its finding solely on Hatcher's testimony
but also relied on the county property record cards. Faced with conflicting figures for the
truck terminal allegedly collected from the same source, we find the BTA did not abuse its
discretion in determining 151,379 to be the square footage of the truck terminal. Dinner
Bell Meats at 272, quoting Citizens Fin. Corp. v. Porterfield, 25 Ohio St.2d 53, 57 (1971)
Nos. 16AP-449, 16AP-450, 16AP-451, and 16AP-452                                           15


("It is well-settled that 'it is not the function of this court to substitute its judgment on
factual issues for that of the Board of Tax Appeals. We are limited to a determination
from the record whether the decision reached by the board is unreasonable or
unlawful.' "). Therefore, for all the above reasons, the school board's argument lacks
merit.
         {¶ 45} Accordingly, the school board's sole assignment of error is overruled.
VI. CONCLUSION
         {¶ 46} Having overruled BT Property's six assignments of error and overruled the
school board's sole assignment of error, we affirm the judgment of the BTA.
                                                                        Judgment affirmed.

                       DORRIAN and LUPER SCHUSTER, JJ., concur.
                                ____________________